 

--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT

(the "Agreement") is made and entered into as of the 13th day of January, 2006,
by and between the investors as listed in Exhibit A (each an "Investor" or
"Purchaser" and collectively, the "Investors" or "Purchasers") and CHINA
AGRITECH, INC., a Delaware corporation (the "Company").



W I T N E S S E T H:

WHEREAS

, the Company desires to sell to the Purchasers and the Purchasers desire to
purchase from the Company 4,800,000 shares of Common Stock of the Company, par
value $0.001 per share (the "Shares"), in reliance upon Rule 506 of Regulation D
under the Securities Act of 1933, as amended (the "Act") and upon the terms,
provisions, and conditions and for the consideration hereinafter set forth.



NOW, THEREFORE

, for and in consideration of the promises and mutual covenants and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto do hereby
represent, warrant, covenant, and agree as follows:



DEFINITIONS



Definitions. In addition to the terms defined elsewhere in this Agreement, the
following terms shall have the meanings indicated below:

> "Accredited Investor" means an investor that meets or exceeds the criteria
> established in Rule 501(a) of Regulation D promulgated under the Act.
> 
> "Action" means an action, suit, inquiry, notice of violation, proceeding or
> investigation pending or, to the knowledge of the Company, threatened against
> or affecting the Company, any Subsidiary or any of their respective properties
> before or by any court, arbitrator, governmental or administrative agency or
> regulatory authority (federal, state, provincial, county, local or foreign).
> 
> "Affiliate" means any Person that, directly or indirectly through one or more
> intermediaries, controls or is controlled by or is under common control with a
> Person, as such terms are used in and construed under Rule 144 under the Act.
> 
> "Business Day" means any day except Saturday, Sunday and any day which shall
> be a federal legal holiday in the United States or a day on which banking
> institutions in the State of Delaware are authorized or required by law or
> other government action to close.
> 
> "Common Stock" means the common shares of the shares capital of the Company,
> par value $0.001 per share.
> 
> "Disclosure Schedules" shall have the meaning ascribed to such term in Section
> 6.

--------------------------------------------------------------------------------



> "Exchange Act" means the Securities Exchange Act of 1934, as amended, and the
> rules and regulations promulgated thereunder.
> 
> "Liens" means a lien, charge, security interest, encumbrance, right of first
> refusal, preemptive right or other restriction.
> 
> "Person" means an individual or corporation, partnership, trust, incorporated
> or unincorporated association, joint venture, limited liability company, joint
> stock company, government (or an agency or subdivision thereof) or other
> entity of any kind.
> 
> "Regulation S" means Rules 901 through 905 promulgated by the SEC pursuant to
> the 1933 Act, 17 C.F.R. Sections 230.901-905, as such Rules may be amended
> from time to time, or any similar rules or regulations hereafter adopted by
> the SEC having substantially the same effect as such Rules.
> 
> "Rule 144" means Rule 144 promulgated by the SEC pursuant to the Act, as such
> Rule may be amended from time to time, or any similar rule or regulation
> hereafter adopted by the SEC having substantially the same effect as such
> Rule.
> 
> "SEC" means the U.S. Securities and Exchange Commission. "SEC Reports" shall
> have the meaning ascribed to such term in Section [6.8.] "Subsidiary" means
> any subsidiary of the Company as set forth on Schedule [6.2].
> 
> "Trading Day" means (i) a day on which the Common Stock is traded on a Trading
> Market, or (ii) if the Common Stock is not quoted on any Trading Market, a day
> on which the Common Stock is quoted in the over-the-counter market as reported
> by the Pink Sheets, LLC.
> 
> "Trading Market" means whichever of the New York Stock Exchange, the American
> Stock Exchange, the NASDAQ National Market, the NASDAQ SmallCap Market or OTC
> Bulletin Board on which the Common Stock is listed or quoted for trading on
> the date in question.

Section 1. Issuance and Sale of Shares.

Based upon the representations, warranties, and covenants and subject to the
terms, provisions, and conditions contained in this Agreement and other
documents related to this transaction ("Transaction Documents"), the Company
agrees to sell, issue and deliver to the Purchasers the Shares, free and clear
of all liens, pledges, encumbrances, security interests, and adverse claims, and
the Purchasers agree to purchase the Shares from the Company for the
consideration hereinafter set forth.

Section 2. Legend.

2

--------------------------------------------------------------------------------



(a) Shares may only be disposed of in compliance with state and federal
securities laws in the United States and other applicable jurisdictions. In
connection with any transfer of the Shares other than pursuant to an effective
registration statement, to the Company or to an Affiliate of an Investor, the
Company may require the transferor thereof to provide to the Company an opinion
of counsel selected by the transferor, the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred Shares under the Act.

(b) Certificates evidencing the Shares will contain the following legend, until
such time as they are not required under Section 2.1(c):

> > THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
> > COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
> > EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED
> > (THE "SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT
> > PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR
> > PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
> > THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
> > APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL
> > TO THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
> > ACCEPTABLE TO THE COMPANY. THESE SECURITIES MAY BE PLEDGED IN CONNECTION
> > WITH A BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES.

(c) Certificates evidencing the Shares shall not contain any legend (including
the legend set forth in Section 2.1(b)): (i) following a sale or transfer of
such Shares pursuant to an effective registration statement (including the
Registration Statement, as defined below), or (ii) following a sale or transfer
of such Shares pursuant to Rule 144 under the Act as evidenced by an opinion of
counsel selected by the transferor, the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred Shares under the Act
(assuming the transferor is not an Affiliate of the Company), or (iii) while
such Shares are eligible for sale under Rule 144(k) and the transferor has
provided the Company with an opinion of counsel selected by the transferor, the
form and substance of which opinion shall be reasonably satisfactory to the
Company, to the effect that such Shares are eligible for sale under Rule 144(k).
The Company may not make any notation on its records or give instructions to any
transfer agent of the Company that enlarge the restrictions on transfer set
forth in this Section.

Section 3. Number of Shares; Purchase Price.

3

--------------------------------------------------------------------------------

Upon execution hereof, the Purchasers shall purchase, and the Company shall
sell, issue and deliver to the Purchasers, 4,800,000 Shares at a purchase price
of $2.50 per Share as set forth on Exhibit B hereto, in the total amount of
$12,000,000.

Section 4. The Closing.

Upon execution of this Agreement, the Company shall deliver to the Purchasers
certificates evidencing the Shares to be purchased by the Purchasers hereunder
(the "Closing"). Such certificates shall be issued in the name of Purchasers.
Immediately upon Closing and delivery to each of the Purchasers of the foregoing
certificates, the Purchasers shall deliver to Securities Transfer Corporation,
as the Company's escrow agent (the "Escrow Agent") the aggregate purchase price
payable for the Shares acquired by the Purchasers hereunder (the "Purchase
Price"). The release of the Purchase Price to the Company shall be effected in
accordance with the terms of this Agreement and an escrow agreement to be
entered into by and among the Escrow Agent, the parties hereto and such other
parties referenced therein.

Section 5. Representations and Warranties of the Purchasers.

Each of the Purchasers acknowledges and understands that the Shares are being
acquired for investment in a transaction undertaken in reliance upon the
exemption from registration under Rule 506 of Regulation D under the Act. Each
Purchasers hereby represents and warrants to the Company that:

(a) The Purchaser is acquiring the Shares solely for investment purposes and not
with a view to, or for resale in connection with, any distribution thereof or
with any present intention of distributing or selling any of the Shares, except
in accordance with applicable provisions of the Act.

(b) The Purchaser will hold the Shares subject to all of the applicable
provisions of the Act, and the Purchaser will not at any time make any sale,
transfer, or other disposition of the Shares in contravention of said Act
(references herein to the Act shall include the rules and regulations
thereunder).

(c) The sale of the Shares to Purchasers is being made without any public
solicitation or advertisements.

(d) The Purchaser or beneficial purchaser, if any, for whom the Purchaser is
acting as trustee or agent has not received, nor has it requested, nor does it
have any need to receive, any offering memorandum or any other document
describing the business and affairs of the Company (other than this Agreement),
nor has any document been prepared for delivery to, or review by, prospective
purchasers in order to assist them in making an investment decision in respect
of the Shares.

(e) The representations and warranties set forth in Schedule A - U.S. Accredited
Investor Certificate attached hereto are true and correct as at the Closing Date
and that the Purchaser is an Accredited Investor and that it undertakes to
complete, sign and return Schedule A to the Company.

4

--------------------------------------------------------------------------------



(f) The Purchaser has been independently advised as to the restrictions with
respect to trading in the Purchaser's Shares imposed by applicable securities
legislation in the jurisdiction in which it resides, confirms that no
representation has been made to it by or on behalf of the Company with respect
thereto, acknowledges that it is aware of the characteristics of the Purchaser's
Shares, the risks relating to an investment therein and of the fact that it may
not be able to resell the Purchaser's Shares except in accordance with limited
exemptions under applicable securities legislation and regulatory policy.

(g) The Purchaser understands and acknowledges that the Purchaser's Shares have
not and may not be registered under the Act, or the securities laws of any state
of the United States and that: (i) the sale contemplated hereby is being made in
reliance upon the exemption from registration under the Act provided by Section
4(2) thereof and Rule 506 thereunder and exemptions from registration under
applicable state securities laws; and (ii) all such sales are being made in
transactions not involving any public offering within the meaning of the Act.
Accordingly, the Purchaser's Shares will be "restricted securities" within the
meaning of the Rule 144, and therefore may not be offered or sold by it without
registration under United States federal and state securities laws, except in
compliance with the Act.

(h) The Purchaser has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of an investment in
the Purchaser's Shares and it is able to bear the economic risk of loss of its
entire investment.

(i) The Purchaser has had access to such additional information, if any,
concerning the Company as it has considered necessary in connection with an
investment in the Purchaser's Shares.

Section 6. Representations and Warranties of the Company.

The Company hereby represents and warrants to each Purchasers as follows, it
being understood that each reference to the Company hereafter with respect to
each such representation and warranty shall pertain to the Company and any
direct and indirect subsidiaries:

6.1 Capital Structure. The authorized capital stock of the Company consists of
100 million shares of Common Stock, par value $.001 per share. On the date of
Closing (the "Closing Date"), there will be 19,143,615 shares of Common Stock
issued and outstanding. The number of shares and type of all authorized, issued
and outstanding capital stock of the Company, and all shares of Common Stock
reserved for issuance under the Company's various option and incentive plans,
are specified in the SEC Reports. Except as specified in the SEC Reports, no
securities of the Company are entitled to preemptive or similar rights, and no
Person has any right of first refusal, preemptive right, right of participation,
or any similar right to participate in the transactions contemplated by the
Transaction Documents. Except as specified in the SEC Reports, there are no
outstanding options, warrants, scrip rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exchangeable for, or giving any Person any right
to subscribe for or acquire, any shares of Common Stock, or contracts,
commitments, understandings or arrangements by which the Company or any
Subsidiary is or may become bound to issue additional shares of Common Stock, or
securities or rights convertible or exchangeable into shares of Common Stock.
The issue and

5

--------------------------------------------------------------------------------



sale of the Shares will not, immediately or with the passage of time, obligate
the Company to issue shares of Common Stock or other securities to any Person
(other than the Investors) and will not result in a right of any holder of
Company securities to adjust the exercise, conversion, exchange or reset price
under such securities.

6.2 Subsidiaries. The Company has no direct or indirect Subsidiaries other than
as specified in the SEC Reports. The Company owns, directly or indirectly, all
of the capital stock of each Subsidiary free and clear of any and all Liens, and
all the issued and outstanding shares of capital stock of each Subsidiary are
validly issued and are fully paid, non-assessable and free of preemptive and
similar rights.

6.3 Organization and Qualification. The Company and each Subsidiary are duly
incorporated or otherwise organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or organization (as
applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation of any of the provisions
of its respective certificate or articles of incorporation, bylaws or other
organizational or charter documents. The Company and each Subsidiary are duly
qualified to conduct its respective businesses and are in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not, individually or in the aggregate, have or reasonably
be expected to result in a Material Adverse Effect. For purposes of this
Agreement, the term "Material Adverse Effect" means any material adverse effect
with respect to the Company, taken as a whole, or any change or effect that
adversely, or is reasonably expected to adversely, affect the ability of the
Company to maintain its current business operations or to consummate the
transactions contemplated by this Agreement in any material respect.

6.4 Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
thereunder. The execution and delivery of each of the Transaction Documents by
the Company and the consummation by it of the transactions contemplated thereby
have been duly authorized by all necessary action on the part of the Company and
no further action is required by the Company in connection therewith. Each
Transaction Document has been (or upon delivery will have been) duly executed by
the Company and, when delivered in accordance with the terms hereof, will
constitute the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally the enforcement
of, creditors' rights and remedies or by other equitable principles of general
application.

6.5 No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated thereby do not and will not (i) conflict with or violate any
provision of the Company's or any Subsidiary's certificate or articles of
incorporation, bylaws or other organizational or charter documents, or (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, or give to others any rights of

6

--------------------------------------------------------------------------------



termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) result in a violation of any law, rule, regulation, order, judgment,
injunction, decree or other restriction of any court or governmental authority
to which the Company or a Subsidiary is subject (including federal and state
securities laws and regulations), or by which any property or asset of the
Company or a Subsidiary is bound or affected; except in the case of each of
clauses (ii) and (iii), such as could not, individually or in the aggregate,
have or reasonably be expected to result in a Material Adverse Effect.

6.6 Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other than
(i) the filing with the SEC of one or more Registration Statements in accordance
with the requirements of the Registration Rights Agreement, (ii) filings
required by state securities laws, (iii) the filing of a Notice of Sale of
Securities on Form D with the SEC under Regulation D of the Act, and (iv) those
that have been made or obtained prior to the date of this Agreement.

6.7 Issuance of the Shares. The Shares have been duly authorized and, when
issued and paid for in accordance with the Transaction Documents, will be duly
and validly issued, fully paid and nonassessable, free and clear of all Liens.
The Company has reserved from its duly authorized capital stock the shares of
Common Stock issuable pursuant to this Agreement in order to issue the Shares.

6.8 SEC Reports; Financial Statements. The Company has filed all reports
required to be filed by it under the Act and the Exchange Act, including
pursuant to Section 13(a) or 15(d) thereof, for the twelve months preceding the
date hereof (or such shorter period as the Company was required by law to file
such reports) (the foregoing materials being collectively referred to herein as
the "SEC Reports" and, together with the Disclosure Schedules to this Agreement
(if any), the "Disclosure Materials") on a timely basis or has timely filed a
valid extension of such time of filing and has filed any such SEC Reports prior
to the expiration of any such extension. As of their respective dates, the SEC
Reports complied in all material respects with the requirements of the Act and
the Exchange Act and the rules and regulations of the SEC promulgated
thereunder, and none of the SEC Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. The financial
statements of the Company included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the SEC with respect thereto as in effect at the time of filing. Such
financial statements have been prepared in accordance with GAAP applied on a
consistent basis during the periods involved, except as may be otherwise
specified in such financial statements or the notes thereto, and fairly present
in all material respects the financial position of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.

7

--------------------------------------------------------------------------------



6.9 Press Releases. The press releases disseminated by the Company during the
twelve months preceding the date of this Agreement taken as a whole do not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made and when made,
not misleading.

6.10 Material Changes. Since the date of the latest audited financial statements
included within the SEC Reports, except as specifically disclosed in the SEC
Reports, (i) there has been no event, occurrence or development that has had or
that could reasonably be expected to result in a Material Adverse Effect, (ii)
the Company has not incurred any liabilities (contingent or otherwise) other
than (A) trade payables, accrued expenses and other liabilities incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company's financial statements pursuant to
GAAP or required to be disclosed in filings made with the SEC, (iii) the Company
has not altered its method of accounting or the identity of its auditors, (iv)
the Company has not declared or made any dividend or distribution of cash or
other property to its stockholders or purchased, redeemed or made any agreements
to purchase or redeem any shares of its capital stock, and (v) the Company has
not issued any equity securities to any officer, director or Affiliate, except
pursuant to existing Company stock option plans. The Company does not have
pending before the SEC any request for confidential treatment of information.

6.11 Litigation. There is no Action which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Shares, or (ii) except as specifically disclosed in the SEC Reports, could,
if there were an unfavorable decision, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect. Neither the
Company nor any Subsidiary, nor any director or officer thereof (in his or her
capacity as such), is or has been the subject of any Action involving a claim of
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty, except as specifically disclosed in the SEC Reports.
There has not been, and to the knowledge of the Company, there is not pending
any investigation by the SEC involving the Company or any current or former
director or officer of the Company (in his or her capacity as such). The SEC has
not issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company or any Subsidiary under the Exchange
Act or the Act.

6.12 Labor Relations. No material labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company.

6.13 Compliance. Neither the Company nor any Subsidiary (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), nor has the Company or any Subsidiary received notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
order of any court, arbitrator or governmental body, or (iii) is or has been in
violation of any statute, rule or regulation of any governmental authority,
including without limitation all foreign, federal, state and local laws relating
to taxes, environmental protection, occupational health and safety, product
quality and safety and employment and labor

8

--------------------------------------------------------------------------------



matters, except in each case as could not, individually or in the aggregate,
have or reasonably be expected to result in a Material Adverse Effect.

6.14 Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect, and neither the
Company nor any Subsidiary has received any notice of proceedings relating to
the revocation or modification of any such permits.

6.15 Title to Assets. The Company and the Subsidiaries have good and marketable
title in fee simple to all real property owned by them that is material to their
respective businesses and good and marketable title in all personal property
owned by them that is material to their respective businesses, in each case free
and clear of all Liens, except for Liens as do not materially affect the value
of such property and do not materially interfere with the use made and proposed
to be made of such property by the Company and the Subsidiaries. Any real
property and facilities held under lease by the Company and the Subsidiaries are
held by them under valid, subsisting and enforceable leases of which the Company
and the Subsidiaries are in compliance, except as could not, individually or in
the aggregate, have or reasonably be expected to result in a Material Adverse
Effect.

6.16 Patents and Trademarks. The Company and the Subsidiaries have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, licenses and other similar
rights that are necessary or material for use in connection with their
respective businesses as described in the SEC Reports and which the failure to
so have could, individually or in the aggregate, have or reasonably be expected
to result in a Material Adverse Effect (collectively, the "Intellectual Property
Rights"). Neither the Company nor any Subsidiary has received a written notice
that the Intellectual Property Rights used by the Company or any Subsidiary
violates or infringes upon the rights of any Person. Except as set forth in the
SEC Reports, to the knowledge of the Company, all such Intellectual Property
Rights are enforceable and there is no existing infringement by another Person
of any of the Intellectual Property Rights.

6.17 Transactions With Affiliates and Employees. Except as set forth in the SEC
Reports, none of the officers or directors of the Company and, to the knowledge
of the Company, none of the employees of the Company is presently a party to any
transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner.

6.18 Solvency. Based on the financial condition of the Company as of the Closing
Date (and assuming that the Closing shall have occurred), (i) the Company's fair
saleable value of its assets exceeds the amount that will be required to be paid
on or in respect of the Company's

9

--------------------------------------------------------------------------------



existing debts and other liabilities (including known contingent liabilities) as
they mature, (ii) the Company's assets do not constitute unreasonably small
capital to carry on its business for the current fiscal year as now conducted
and as proposed to be conducted including its capital needs taking into account
the particular capital requirements of the business conducted by the Company,
and projected capital requirements and capital availability thereof, and (iii)
the current cash flow of the Company, together with the proceeds the Company
would receive, were it to liquidate all of its assets, after taking into account
all anticipated uses of the cash, would be sufficient to pay all amounts on or
in respect of its debt when such amounts are required to be paid. The Company
does not intend to incur debts beyond its ability to pay such debts as they
mature (taking into account the timing and amounts of cash to be payable on or
in respect of its debt).

6.19 Certain Fees. Except as described in Schedule 6.19, no brokerage or
finder's fees or commissions are or will be payable by the Company to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other Person with respect to the transactions contemplated by
this Agreement. The Investors shall have no obligation with respect to any fees
or with respect to any claims (other than such fees or commissions owed by an
Investor pursuant to written agreements executed by such Investor which fees or
commissions shall be the sole responsibility of such Investor) made by or on
behalf of other Persons for fees of a type contemplated in this Section that may
be due in connection with the transactions contemplated by this Agreement.

6.20 Certain Registration Matters. Assuming the accuracy of the Investors'
representations and warranties, no registration under the Act is required for
the offer and sale of the Shares by the Company to the Investors under the
Transaction Documents. The Company is eligible to register its Common Stock for
resale by the Investors under Form SB-2 promulgated under the Act. Except as
disclosed in the SEC Reports, the Company has not granted or agreed to grant to
any Person any rights (including "piggy-back" registration rights) to have any
securities of the Company registered with the SEC or any other governmental
authority that have not been satisfied.

6.21 Listing and Maintenance Requirements. Except as specified in the SEC
Reports, the Company has not, in the two years preceding the date hereof,
received notice from any Trading Market to the effect that the Company is not in
compliance with the listing or maintenance requirements thereof. The Company is,
and has no reason to believe that it will not in the foreseeable future continue
to be, in compliance with the listing and maintenance requirements for continued
listing of the Common Stock on the Trading Market on which the Common Stock is
currently listed or quoted. The issuance and sale of the Shares under the
Transaction Documents does not contravene the rules and regulations of the
Trading Market on which the Common Stock is currently listed or quoted, and no
approval of the shareholders of the Company thereunder is required for the
Company to issue and deliver to the Investors the Shares contemplated by
Transaction Documents.

6.22 Investment Company. The Company is not, and is not an Affiliate of, and
immediately following the Closing will not have become, an "investment company"
within the meaning of the Investment Company Act of 1940, as amended.

10

--------------------------------------------------------------------------------



6.23 Application of Takeover Protections. The Company has taken all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti--takeover provision under the Company's
Certificate of Incorporation (or similar charter documents) or the laws of its
state of incorporation that is or could become applicable to the Investors as a
result of the Investors and the Company fulfilling their obligations or
exercising their rights under the Transaction Documents, including without
limitation the Company's issuance of the Shares and the Investors' ownership of
the Shares.

6.24 No Additional Agreements. The Company does not have any agreement or
understanding with any Investor with respect to the transactions contemplated by
the Transaction Documents other than as specified in the Transaction Documents.

6.25 Disclosure. The Company confirms that neither it nor any Person acting on
its behalf has provided any Investor or its respective agents or counsel with
any information that the Company believes constitutes material, non-public
information except insofar as the existence and terms of the proposed
transactions hereunder may constitute such information. The Company understands
and confirms that the Investors will rely on the foregoing representations and
covenants in effecting transactions in securities of the Company. All disclosure
provided to the Investors regarding the Company, its business and the
transactions contemplated hereby, furnished by or on behalf of the Company
(including the Company's representations and warranties set forth in this
Agreement) are true and correct and do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading.

Section 6A. Covenants of the Majority Shareholder.

The majority shareholder of the Company, Mr. Chang Yu ("Chang Yu") hereby agrees
to each Purchasers as follows:

6A.1 Make Good Shares. In the event the consolidated financial statements of the
Company reflect less than $7 million of After-Tax Net Income for the fiscal year
ending December 31, 2006 (the "First Guaranteed NI"), Chang Yu agrees to
transfer to the Purchasers on a pro rata basis for no purchase price that
certain number of shares of the Company's Common Stock which represent 5% of the
total Common Stock that Chang Yu owns directly or indirectly (the "5% Make Good
Shares") as of August 30, 2005, i.e., 544,096 shares of the Company's Common
Stock. In the event the consolidated financial statements of the Company reflect
between $7 million and $7.5 million of After-Tax Net Income for the fiscal year
ending December 31, 2006 (the "Second Guaranteed NI"), Chang Yu agrees to
transfer to the Purchasers on a pro rata basis for no purchase price that
certain number of shares of the Company's Common Stock which represent 2.5% of
the total Common Stock that Chang Yu owns directly or indirectly as of August
30, 2005 (the "2.5% Make Good Shares"), i.e., 272,048 shares of the Company's
Common Stock. In the event the consolidated financial statements of the Company
reflect greater than $7.5 million of After-Tax Net Income for the fiscal year
ending December 31, 2006, no transfer shall be required by Chang Yu to the
Purchasers under this Section. Nonrecurring expenses of the Company shall not be
deducted from After-Tax Net Income for the purposes of calculating the First
Guaranteed NI or the Second Guaranteed NI. Any such transfer of the 5% Make Good
Shares

11

--------------------------------------------------------------------------------

or the 2.5% Make Good Shares under this Section shall be made within 10 business
days after the date which the 2006 audit report for the Company is filed with
the SEC.

Section 7. Registration Rights.

7.1 Registration by the Company.

(a) Mandatory Registration. As promptly as practicable (but in no event later
than 30 days) after the closing date of this Agreement, the Company shall file a
registration statement or an amendment to a registration statement already filed
but not yet declared effective by the SEC (such registration statement or any
such amendment, the "Registration Statement"), with the SEC under the Act to
register the Shares.

(b) Registration Statement Form. Registrations under this Section7.1 shall be on
such appropriate registration form of the SEC as shall be reasonably selected by
the Company and approved by each Purchaser, which approval shall not be
unreasonably withheld. The Company shall provide drafts of the Registration
Statement proposed to be filed by it to the Purchaser in advance of the filing
thereof and provide the Purchaser with a reasonable amount of time to review and
comment on the same prior to its filing.

(c) Effective Registration Statement. A registration required pursuant to this
Section 7.1 shall not be deemed to have been effected unless the Registration
Statement has been declared effective by the SEC and has remained effective
until the earlier of (i) the second anniversary of the declaration of its
effectiveness by the SEC or (ii) such time as all of the Shares have been
disposed of in accordance with the intended methods of disposition by each
Purchaser set forth in such Registration Statement (unless the failure to so
dispose of such Shares shall be caused solely by reason of a failure on the part
of the Purchaser) and in compliance with the provisions of the Act with respect
to the disposition of all of the Shares covered by such Registration Statement.
Such Registration Statement shall not cease to be available and effective as to
all shares which is required to cover for more than 20 trading days in any
12-month period.

7.2 Priority Registrations. Notwithstanding anything else set forth herein and
subject to the limitations set forth below, the Registration Statement may
include, in addition to the Shares, other securities of the Company which are
proposed to be sold for the account of the Company or any other stockholders
thereof.

7.3 Registration Procedures. The Company shall, as expeditiously as possible:

(a) prepare and file with the SEC the requisite Registration Statement to effect
such registration and thereafter use its reasonable best efforts to cause such
Registration Statement to be declared effective by the SEC;

(b) prepare and file with the SEC such amendments and supplements to such
Registration Statement and the prospectus used in connection therewith as may be
necessary to keep such Registration Statement effective and to comply with the
provisions of the Act with respect to the disposition of all the Shares covered
by such Registration Statement until the earlier of the time as all of such
Shares have been disposed of in accordance with the intended methods of

12

--------------------------------------------------------------------------------



disposition by the Purchaser set forth in such Registration Statement or the
date that the Shares are eligible for resale pursuant to the provisions of Rule
144 under the Act;

(c) furnish such number of conformed copies of such Registration Statement and
of each such amendment and supplement thereto (in each case including all
exhibits), such number of copies of the prospectus contained in such
Registration Statement (including each preliminary prospectus and any summary
prospectus) and any other prospectus filed under Rule 424 under the Act, in
conformity with the requirements of the Act, and such other documents, as the
Purchaser may reasonably request;

(d) use its reasonable best efforts (i) to register or qualify the Shares under
such other securities or blue sky laws of such States of the United States of
America where an exemption is not available and as Purchaser shall reasonably
request, (ii) to keep such registration or qualification in effect for so long
as such Registration Statement remains in effect, and (iii) to take any other
action which may be reasonably necessary or advisable to enable the Purchaser to
consummate the disposition in such jurisdictions of the securities to be sold by
the Purchaser, except that the Company shall not for any such purpose be
required to qualify generally to do business as a foreign corporation in any
jurisdiction wherein it would not but for the requirements of this subdivision
(d) be obligated to be so qualified or to consent to general service of process
in any such jurisdiction;

(e) use its reasonable best efforts to cause all Shares covered by such
Registration Statement to be registered with or approved by such other federal
or state governmental agencies or authorities as may be necessary in the opinion
of counsel to the Company and counsel to the Purchaser to enable the Purchaser
to consummate the disposition of such Shares;

(f) notify the Purchaser at any time when a prospectus relating thereto is
required to be delivered under the Act, upon discovery that, or upon the
happening of any event as a result of which, the prospectus included in such
Registration Statement, as then in effect, includes an untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein not misleading, in the light of the
circumstances under which they were made, and at the request of the Purchaser
promptly prepare and furnish to it a reasonable number of copies of a supplement
to or an amendment of such prospectus as may be necessary so that, as thereafter
delivered to the Purchaser of such securities, such prospectus shall not include
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein not misleading
in the light of the circumstances under which they were made;

(g) otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the SEC, and, if required, make available to its
security holders simultaneously with its disclosure to the public, an earnings
statement covering the period of at least twelve months, but not more than
eighteen months, beginning with the first full calendar month after the
effective date of such Registration Statement, which earnings statement shall
satisfy the provisions of Section 11(a) of the Act and Rule 158 promulgated
thereunder, and promptly furnish to Purchaser a copy of any amendment or
supplement to such Registration Statement or prospectus;

13

--------------------------------------------------------------------------------



(h) provide and cause to be maintained a transfer agent and registrar (which, in
each case, may be the Company) for all the Shares covered by such Registration
Statement from and after a date not later than the effective date of such
registration; and

(i) use its reasonable best efforts to list the Shares on any national
securities exchange on which the shares of the same class covered by such
Registration Statement are then listed.

Each Purchaser agrees by acquisition of the Shares that, upon receipt of any
notice from the Company of the happening of any event of the kind described in
subdivision (f) of this Section 7.3, such holder will forthwith discontinue such
disposition of the Shares pursuant to the Registration Statement until
Purchaser's receipt of the copies of the supplemented or amended prospectus
contemplated by subdivision (f) of this Section 7.3 and, if so directed by the
Company, will deliver to the Company (at the Company's expense) all copies,
other than permanent file copies, then in such holder's possession of the
prospectus relating to the Shares current at the time of receipt of such notice.

Section 8. Event of Force Majeure.

(a) For the purpose of Section 8, "Force Majeure" shall mean all events, which
were unforeseeable at the time this Agreement is signed, the occurrence and
consequences of which cannot be avoided or overcome, and which arises after this
Agreement is signed and prevent total or partial performance by any Party of
this Agreement. Such events shall include earthquakes, typhoons, flood, fire,
war, failures of international or domestic transportation, acts of government or
public agencies, epidemics, civil disturbances, strikes and any other instances
which cannot be foreseen, avoided or overcome.

(b) If an event of Force Majeure occurs, a Party's obligations under this
Agreement affected by such an event shall be excused, without assuming the
liability of breach of this Agreement.

(c) The Party claiming Force Majeure shall promptly inform the other Party in
writing and shall furnish within 30 days sufficient evidence of the occurrence
and duration of such Force Majeure.

Section 9. Agreements of the Company.

9.1 Securities Laws Disclosure; Publicity. By 9:30 a.m. (New York time) on the
Trading Day following the execution of this Agreement, and by 9:30 a.m. (New
York time) on the Trading Day following the Closing Date, the Company shall
issue press releases disclosing the transactions contemplated hereby and the
Closing. On the Trading Day following the execution of this Agreement the
Company will file a Current Report on Form 8-K disclosing the material terms of
the Transaction Documents (and attach as exhibits thereto the Transaction
Documents), and on the Trading Day following the Closing Date the Company will
file an additional Current Report on Form 8-K to disclose the Closing. In
addition, the Company will make such other filings and notices in the manner and
time required by the Commission and the Trading Market on which the Common Stock
is listed. Notwithstanding the foregoing, the Company shall not publicly
disclose the name of any Investor, or include the name of any Investor in any
filing with the SEC (other than the Registration Statement and any exhibits to
filings made in respect of this transaction in

14

--------------------------------------------------------------------------------



accordance with periodic filing requirements under the Exchange Act) or any
regulatory agency or Trading Market, without the prior written consent of such
Investor, except to the extent such disclosure is required by law or Trading
Market regulations.

9.2 Independent Nature of Investors' Obligations and Rights. The obligations of
each investor under any Transaction Document are several and not joint with the
obligations of any other Investor, and no Investor shall be responsible in any
way for the performance of the obligations of any other Investor under any
Transaction Document. The decision of each Investor to purchase Shares pursuant
to the Transaction Documents has been made by such Investor independently of any
other Investor. Nothing contained herein or in any Transaction Document, and no
action taken by any Investor pursuant thereto, shall be deemed to constitute the
Investors as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Investors are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Documents. Each Investor acknowledges that no
other Investor has acted as agent for such Investor in connection with making
its investment hereunder and that no Investor will be acting as agent of such
Investor in connection with monitoring its investment in the Shares or enforcing
its rights under the Transaction Documents. Each Investor shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement or out of the other Transaction Documents,
and it shall not be necessary for any other Investor to be joined as an
additional party in any proceeding for such purpose. The Company acknowledges
that each of the Investors has been provided with the same Transaction Documents
for the purpose of closing a transaction with multiple Investors and not because
it was required or requested to do so by any Investor.

9.3 Limitation of Liability. Notwithstanding anything herein to the contrary,
the Company acknowledges and agrees that the liability of an Investor arising
directly or indirectly, under any Transaction Document of any and every nature
whatsoever shall be satisfied solely out of the assets of such Investor, and
that no trustee, officer, other investment vehicle or any other Affiliate of
such Investor or any investor, shareholder or holder of shares of beneficial
interest of such a Investor shall be personally liable for any liabilities of
such Investor.

9.4 Furnishing of Information. As long as any Investor owns the Shares, the
Company covenants to timely file (or obtain extensions in respect thereof and
file within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act. As long as any
Investor owns Shares, if the Company is not required to file reports pursuant to
such laws, it will prepare and furnish to the Investors and make publicly
available in accordance with Rule 144(c) such information as is required for the
Investors to sell the Shares under Rule 144. The Company further covenants that
it will take such further action as any holder of Shares may reasonably request,
all to the extent required from time to time to enable such Person to sell the
Shares without registration under the Act within the limitation of the
exemptions provided by Rule 144.

9.5 Integration. The Company shall not, and shall use its best efforts to ensure
that no Affiliate of the Company shall, sell, offer for sale or solicit offers
to buy or otherwise negotiate in respect of any security (as defined in Section
2 of the Act) that would be integrated with the offer or sale of the Shares in a
manner that would require the registration under the Act of the sale of the
Shares to the Investors, or that would be integrated with the offer or sale of
the Shares for purposes

15

--------------------------------------------------------------------------------



of the rules and regulations of any trading market in a manner that would
require stockholder approval of the sale of the securities to the Investors.

9.6 Indemnification of Investors. The Company will indemnify and hold the
Investors and their directors, officers, shareholders, partners, employees and
agents (each, an "Investor Party") harmless from any and all losses,
liabilities, obligations, claims, contingencies, damages, costs and expenses,
including all judgments, amounts paid in settlements, court costs and reasonable
attorneys' fees and costs of investigation (collectively, "Losses") that any
such Investor Party may suffer or incur as a result of or relating to any
misrepresentation, breach or inaccuracy of any representation, warranty,
covenant or agreement made by the Company in this Agreement. In addition to the
indemnity contained herein, the Company will reimburse each Investor Party for
its reasonable legal and other expenses (including the cost of any
investigation, preparation and travel in connection therewith) incurred in
connection therewith, as such expenses are incurred.

9.7 Non-Public Information. The Company covenants and agrees that neither it nor
any other Person acting on its behalf will provide any Investor or its agents or
counsel with any information that the Company believes constitutes material
non-public information, unless prior thereto such Investor shall have executed a
written agreement regarding the confidentiality and use of such information. The
Company understands and confirms that each Investor shall be relying on the
foregoing representations in effecting transactions in securities of the
Company.

9.8 Listing of Shares. The Company agrees, (i) if the Company applies to have
the Common Stock traded on any other trading market, it will include in such
application the Shares, and will take such other action as is necessary or
desirable to cause the Shares to be listed on such other trading market as
promptly as possible, and (ii) it will take all action reasonably necessary to
continue the listing and trading of its Common Stock on a trading market and
will comply in all material respects with the Company's reporting, filing and
other obligations under the bylaws or rules of the trading market.

Replacement of Shares. If any certificate or instrument evidencing any Shares is
mutilated, lost, stolen or destroyed, the Company shall issue or cause to be
issued in exchange and substitution for and upon cancellation thereof, or in
lieu of and substitution therefore, a new certificate or instrument, but only
upon receipt of evidence reasonably satisfactory to the Company of such loss,
theft or destruction and customary and reasonable indemnity, if requested. The
applicants for a new certificate or instrument under such circumstances shall
also pay any reasonable third-party costs associated with the issuance of such
replacement Shares. If a replacement certificate or instrument evidencing any
Shares is requested due to a mutilation thereof, the Company may require
delivery of such mutilated certificate or instrument as a condition precedent to
any issuance of a replacement.

9.9 The Company acknowledges and agrees that an Investor may from time to time
pledge, and/or grant a security interest in some or all of the Shares pursuant
to a bona fide margin agreement in connection with a bona fide margin account
and, if required under the terms of such agreement or account, such Investor may
transfer pledged or secured Shares to the pledgees or secured parties. Such a
pledge or transfer would not be subject to approval or consent of the Company
and no legal opinion of legal counsel to the pledgee, secured party or pledgor
shall be

16

--------------------------------------------------------------------------------

required in connection with the pledge, but such legal opinion may be required
in connection with a subsequent transfer following default by the Investor
transferee of the pledge. No notice shall be required of such pledge. At the
appropriate Investor's expense, the Company will execute and deliver such
reasonable documentation as a pledgee or secured party of Shares may reasonably
request in connection with a pledge or transfer of the Shares including the
preparation and filing of any required prospectus supplement under Rule
424(b)(3) of the Act or other applicable provision of the Act to appropriately
amend the list of Selling Stockholders thereunder.

Section 10. Survival of Representations and Warranties.

All representations, warranties, covenants, and agreements contained herein
shall not be discharged or dissolved upon, but shall survive the Closing and
shall be unaffected by any investigation made by any party at any time.

Section 11. Board Representation.

Upon Closing, the Purchasers shall, collectively, have no right to designate any
member of the Company's board of directors.

Section 12. Entirety and Modification.

This Agreement constitutes the entire agreement between the parties hereto with
respect to the subject matter hereof and supersedes any and all prior agreements
and understandings, whether oral or written, between the parties hereto relating
to such subject matter. No modification, alteration, amendment, or supplement to
this Agreement shall be valid or effective unless the same is in writing and
signed by all parties hereto.

Section 13. Amendments; Waivers; No Additional Consideration.

No provision of this Agreement may be waived or amended except in a written
instrument signed by the Company and the Investors holding a majority of the
Shares. No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of either party
to exercise any right hereunder in any manner impair the exercise of any such
right. No consideration shall be offered or paid to any Investor to amend or
consent to a waiver or modification of any provision of any transaction document
unless the same consideration is also offered to all Investors who then hold
Shares.

Section 14. No Third-Party Beneficiaries.

This Agreement is intended for the benefit of the parties hereto and their
respective successors and permitted assigns and is not for the benefit of, nor
may any provision hereof be enforced by, any other Person, except as otherwise
set forth in the Indemnification of Investors section.

Section 15. Execution and Counterparts

17

--------------------------------------------------------------------------------



This Agreement may be executed in two or more counterparts, all of which when
taken together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party, it being understood that both parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature page were an original thereof.

Section 16. Successors and Assigns.

This Agreement shall be binding upon and inure to the benefit of the respective
parties hereto, their successors and permitted assigns, heirs, and personal
representatives.

Section 17. Governing Law.

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Delaware.

IN WITNESS WHEREOF

, the parties hereto have duly executed this agreement as of the date first
written above.

CHINA AGRITECH, INC.

By: /s/ Chang Yu

    Name: Chang Yu

    Title: CEO

WITH RESPECT TO SECTION 6A ONLY MAJORITY SHAREHOLDER:

By: /s/ Chang Yu

Name: Chang Yu

18

--------------------------------------------------------------------------------



INVESTORS       Ardsley Partners Offshore By: /s/ Steven Napoli Fund, Ltd.    
   Name: Steven Napoli      Title: Partner/Agent     Ardsley Partners Fund II,
L.P. By: /s/ Steven Napoli          Name: Steven Napoli      Title: Partner    
Ardsley Partners Institutional By: /s/ Steven Napoli Fund, L.P.        Name:
Steven Napoli      Title: Partner     Pinnacle China Fund, L.P. By: /s/ Barry M.
Kitt          Name: Barry M. Kitt      Title: Sole Member, Kitt China
Management, L.L.C.,             the Manager of Pinnacle China Management,
L.L.C.,             the General Partner of Pinnacle China Advisors, L.P.,  
          the General Partner of Pinnacle China Fund, L.P.     Jayhawk China
Fund By: /s/ Marcey Berges (Cayman), Ltd.        Name: Marcey Berges      Title:
CFO         Renaissance U.S. Growth By: /s/ Russell Cleveland Investment Trust
PLC        Name: Russell Cleveland      Title: President       RENN Capital
Group, Inc., Investment Manager     BFS U.S. Special By: /s/ Russell Cleveland
Opportunities Trust PLC        Name: Russell Cleveland      Title: President    
  RENN Capital Group, Inc., Investment Adviser

19

--------------------------------------------------------------------------------



Gary C. Evans Signature: /s/ Gary C. Evans     Daniel Conwill IV Signature: /s/
Daniel Conwill IV     Chet Morrison Signature: /s/ Chet Morrison     David
Kenkel Signature: /s/ David Kenkel     George Resta Signature: /s/ George Resta
    Bob Jackson Signature: /s/ Bob Jackson     Tom Matava Signature: /s/ Tom
Matava     Carolyn Prahl Signature: /s/ Carolyn Prahl     Jim Brown Signature:
/s/ Jim Brown     James Lynch Signature: /s/ James Lynch     Edwin Young
Signature: /s/ Edwin Young     Mike Studer Signature: /s/ Mike Studer     John
Trescot Jr. Signature: /s/ John Trescot Jr.     W. W. Gay Signature: /s/ W. W.
Gay     Harold E. Gear Signature: /s/ Harold E. Gear

20

--------------------------------------------------------------------------------



Exhibit A

List of the Investors (Purchasers)

1. Ardsley Partners Offshore Fund, Ltd. 2. Ardsley Partners Fund II, L.P. 3.
Ardsley Partners Institutional Fund, L.P. 4. Pinnacle China Fund, L.P. 5.
Jayhawk China Fund (Cayman), Ltd. 6. Renaissance U.S. Growth Investment Trust
PLC 7. BFS U.S. Special Opportunities Trust PLC 8. Gary C. Evans 9. Daniel
Conwill IV 10. Chet Morrison 11. David Kenkel 12. George Resta 13. Bob Jackson
14. Tom Matava 15. Carolyn Prahl 16. James Brown 17. James Lynch 18. Edwin Young
19. Mike Studer 20. John Trescot Jr. 21. W. W. Gay 22. Harold E. Gear

--------------------------------------------------------------------------------

Exhibit B

Table of the Shares Purchased By Purchasers

      Purchasers Purchase Price Shares Purchased Ardsley Partners Offshore
$1,587,500 635,000 Fund, Ltd.     Ardsley Partners Fund II, L.P. $1,187,500
475,000       Ardsley Partners Institutional $725,000 290,000 Fund, L.P.    
Pinnacle China Fund, L.P. $3,000,000 1,200,000 Jayhawk China Fund $1,800,000
720,000 (Cayman), Ltd.     Renaissance U.S. Growth $900,000 360,000 Investment
Trust PLC     BFS U.S. Special $900,000 360,000 Opportunities Trust PLC     Gary
C. Evans $500,000 200,000       Daniel Conwill IV $250,000 100,000 Chet Morrison
$150,000 60,000 David Kenkel $100,000 40,000 George Resta $100,000 40,000 Bob
Jackson $100,000 40,000 Tom Matava $100,000 40,000 Carolyn Prahl $100,000 40,000
James Brown $100,000 40,000 James Lynch $100,000 40,000 Edwin Young $100,000
40,000 Mike Studer $100,000 40,000 John Trescot Jr. $33,330 13,332 W. W. Gay
$33,335 13,334 Harold E. Gear $33,335 13,334 TOTAL: $12,000,000 4,800,000

--------------------------------------------------------------------------------

SCHEDULE A

U.S. ACCREDITED INVESTOR CERTIFICATE

NOTE: The investor should place an "X" in the appropriate box and initial beside
the category applicable to it on Schedule "A".

All terms used in this Schedule "A" that are defined in the Agreement have the
meanings given them in the Agreement.

The Purchaser covenants, represents and warrants to the Company that:

> (a) it is in the United States or a "U.S. person" as defined in Regulation S
> under United States Securities Act of 1933, as amended (the "Act"), which
> definition includes, but is not limited to, an individual resident in the
> United States, an estate or trust of which any executor or administrator or
> trustee, respectively, is a U.S. Person, and any partnership or corporation
> organized or incorporated under the laws of the United States;
> 
> (b) the Purchaser understands and agrees that there may be material tax
> consequences to the Purchaser of an acquisition or disposition of the
> Purchaser's Shares. The Company gives no opinion and makes no representation
> with respect to the tax consequences to the Purchaser under United States,
> state, local or foreign tax law of the undersigned's acquisition or
> disposition of such Purchaser's Shares. In particular, no determination has
> been made whether the Company will be a "passive foreign investment company"
> ("PFIC") within the meaning of Section 1291 of the United States Internal
> Revenue Code;
> 
> (c) SATISFY ONE OR MORE OF THE CATEGORIES INDICATED BELOW (PLEASE PLACE AN "X"
> IN THE APPROPRIATE BOXES):

[box.gif] Category 1 a bank as defined in Section 3(a)(2) of the Act whether
acting in its individual or     fiduciary capacity; or [box.gif] Category 2 a
savings and loan association or other institution as defined in Section
3(a)(5)(A)     of the Act, whether acting in its individual or fiduciary
capacity; or [box.gif] Category 3 a broker or dealer registered pursuant to
Section 15 of the Securities Exchange Act     of 1934; or [box.gif] Category 4
an insurance company as defined in Section 2(1) of the Act; or [box.gif]
Category 5 an investment company registered under the Investment Company Act of
1940; or [box.gif] Category 6 an business development company as defined in
Section 2(a)(48) of the     Investment Company Act of 1940; or [box.gif]
Category 7 a small business investment company licensed by the U.S. Small
Business     Administration under Section 301(c) or (d) of the Small Business
Investment Act     of 1958; or [box.gif] Category 8 an employee benefit plan
within the meaning of the Employee Retirement Income     Security Act of 1974,
if the investment decision is made by a plan fiduciary, as     defined in
Section 3(21) of such act, which is either a bank, savings and loan    
association, insurance company, or registered investment adviser, or if the

--------------------------------------------------------------------------------



                employee benefit plan has total assets in excess of United
States dollars ("USD.")     $5,000,000, or, if a self-directed plan, with
investment decisions made solely by     persons that are accredited investors;
or [box.gif] Category 9 a private business development company as defined in
Section 202(a)(22) of the     Investment Advisers Act of 1940; or [box.gif]
Category 10 an organization described in Section 501(c)(3) of the Internal
Revenue Code, a     corporation, a Massachusetts or similar business trust, or a
partnership, not     formed for the specific purpose of acquiring the
Purchaser's Shares, with total     assets in excess of USD. $5,000,000; or
[box.gif] Category 11 a plan established and maintained by a state, its
political subdivisions, or any     agency or instrumentality of a state or its
political subdivisions, for the benefit of     its employees, if such plan has
total assets in excess of USD. $5,000,000; or [box.gif] Category 12 a director,
executive officer or general partner of the Company; or [box.gif] Category 13 a
natural person whose individual net worth, or joint net worth with that person's
    spouse, at the time of his purchase exceeds USD. $1,000,000; or [box.gif]
Category 14 a natural person who had an individual income in excess of USD.
$200,000 in     each of the two most recent years or joint income with that
person's spouse in     excess of USD. $300,000 in each of those years and has a
reasonable expectation     of reaching the same income level in the current
year; or [box.gif] Category 15 a trust, with total assets in excess of USD.
$5,000,000, not formed for the specific     purpose of acquiring the Purchaser's
Shares, whose purchase is directed by a     sophisticated person as described in
Securities and Exchange Commission Rule     506(b)(2)(ii); or [box.gif] Category
16 an entity in which all of the equity owners meet one or more of the
categories set     forth above;       Date:       Duly authorized signatory for
Purchaser               (Print name of Purchaser)

--------------------------------------------------------------------------------

Disclosure Schedules

Schedule 6.19

5.15% brokerage commissions of the total amount raised in the amount of
$618,000, will be payable by the Company to its financial advisor or consultant,
Global Hunter Securities, LLC, with respect to the transactions contemplated by
this Agreement.

$252,000 will be payable by the Company to its financial adviser, HFG Investment
Advisory Co., Ltd.

--------------------------------------------------------------------------------